Citation Nr: 1403169	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-24 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Reno, Nevada


THE ISSUES

1.  Entitlement to payment or reimbursement for the cost of medical treatment provided on March 30, 2010, at Mount Grant General Hospital.  

2.  Entitlement to payment or reimbursement for the cost of medical treatment provided from September 15, 2006, to May 1, 2007, and from June 2007 to August 2008.

(The issue of entitlement to service connection for a right lower extremity disability is addressed in a separate decision of the Board under docket number 08-24 298).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant's Spouse and J.R.


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1975 to March 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from administrative decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In March 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The case was previously before the Board in March 2012 wherein the Board denied the benefits sought on appeal.  The appellant appealed the Board's March 2012 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In January 2013, her representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  The Court issued an order that same month, granting the Joint Motion, and returned the case to the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion, the parties found that the appellant's October 30, 2010, Mount Grant General Hospital records did not appear in the record.  A review of the claims file reflects that the appellant's claim was based on an Electronic Data Interchange Claim Form from Mount Grant General Hospital for treatment on March 30, 2010.  Thus, the date listed in the March 2012 decision was incorrect.  The Mount Grant General Hospital treatment records from March 30, 2010, have not been associated with the claims file.  As the records are relevant to determine the nature of the treatment, the claim must be remanded to obtain a copy of the treatment record from March 30, 2010.  

The Board also finds that the appellant's complete records from for the private treatment received from September 16, 2006, to May 1, 2007, have not been associated with the claims file.  As these records are relevant to whether the appellant's care constituted emergency treatment, the Board finds that the claim must be remanded to request the records.

In the Joint Motion, the parties found that the Board did not adequately address whether the appellant sought medical treatment for symptoms or conditions that a prudent layperson might have considered emergent.  The Joint Motion noted the appellant's complaints of chest pain in July 2007 and "irregular bleeding" in July 2008.  Upon review of the records from June 2007 to August 2008, the Board finds that it is unclear whether some of the treatment was for a medical emergency, in particular the vaginal bleeding, which the July 2008 noted began in June 2008.  The Board may not make its own findings without medical expertise.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, on remand, a medical opinion is required to determine whether the treatment from June 2007 to August 2008 was of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  38 U.S.C.A. §§ 1725(f)(1), 1728(c) (West 2002 & Supp. 2012).   

In regard to the appellant's treatment on July 15, 2007, the record indicates the appellant was treated in the Emergency Room at Mount Grant General Hospital for chest pain.  She was admitted for a 24 hour observation.  There is no indication that an attempt was made to transfer the appellant to a VA facility.  The initial treatment at Mount Grant General Hospital may qualify as emergency treatment.  An opinion is needed as to whether the treatment on July 15, 2007, was of such a nature that  prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The examiner should also provide an opinion as to when the medical emergency ended and the appellant could have been transferred to a VA facility.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Request that the appellant provide a release form and obtain complete copies of treatment records from the Mount Grant General Hospital from March 30, 2010, and September 15, 2006, to May 1, 2007.  All attempts to obtain the records must be documented in the claims file.

2.  After securing the above records, request a medical opinion from a physician of appropriate expertise on each of the following questions:

(a)  Was the appellant's medical condition during her treatment at Mount Grant Memorial Hospital on: (i) March 30, 2010; (ii) September 15, 2006, to May 1, 2007; and/or (iii) from June 2007 to August 2008, to include chest pain on July 15, 2007, and/or vaginal bleeding in June 2008; of such a nature that a prudent layperson reasonably would have expected that delay in seeking immediate medical attention would have been hazardous to life or health?  

The examiner should consider whether there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.

(b)  If the clinician determines that the treatment was of such a nature that a prudent layperson reasonably would have expected that delay in seeking immediate medical attention would have been hazardous to life or health on any of those dates, to include chest pain on July 15, 2007, when did the medical emergency end?  (i.e. when could the appellant have been transferred from the non-VA facility to a VA medical center for continuation of treatment).    

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


